Citation Nr: 9917875	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-19 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for ischemic heart disease 
under the provisions of Public Laws 97-37 and 100-322.
.

ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The appellant's periods of service, in accordance with a 
March 1991 Service Department certification of service, 
include prewar service from September 1941 to December 1941; 
Beleaguered status from December 1941 to April 1942; Missing 
status from April 9, 1942 to April 9, 1942; internment as a 
Prisoner of War (POW) from April 10, 1942 to September 15, 
1942; No Casualty status from September 1942 to August 1945; 
MPA status terminated on August 1945; and Regular Philippine 
Army service from August 13, 1945 to February 1, 1946.

This appeal arose from a May 1998 RO rating decision, which 
continued the veteran's 20 percent rating for bulbar and post 
bulbar duodenal ulcers and denied the claim of service 
connection for ischemic heart disease.

The RO has certified two issues for appeal, to include the 
issues of entitlement to an increased evaluation for the 
appellant's service connected duodenal ulcer disorder and the 
issue entitled above.  However, having reviewed the entire 
record, including the appellant's June 1998 notice of 
disagreement (NOD), and his December 1998 statement that was 
later construed to be a substantive appeal, the Board of 
Veterans' Appeals (Board) finds that both statements express 
disagreement with the RO's determination only to the issue 
listed above.  Further, the appellant's October 1997 
statement includes a claim under the provisions of Public 
Laws 97-37 and 100-322 for heart disease.   Thus, the 
appellant has expressly put the Board on notice as to the 
issue raised by the appellant, as is entitled above.  It is a 
statutory requirement that every appeal must be initiated by 
a notice of disagreement and completed with a substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).
 

REMAND

The Board initially finds that the veteran has met the 
eligibility requirements for entitlement to benefits as a 
former Prisoner of War (POW) under Public Laws 97-37 and 100-
322.  The provisions of 38 C.F.R. §§ 3.8 and 3.9 provide that 
certifications by the service department will be accepted as 
establishing periods of recognized service as a Philippine 
Scout, a member of the Philippine Commonwealth Army serving 
with the Armed Forces of the United States, or as a 
guerrilla.  Moreover, the Court of Appeals for Veterans 
Claims (Court) has held that service department 
determinations as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet.App. 530 (1992).  Thus, 
on the basis of the Service Department's March 1991 
certification of the veteran's period of interment as a POW, 
entitlement to recognition as a former POW for VA purposes 
has been established.  38 U.S.C.A. §§ 101(2), (24), 107, 
5107(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(y), 3.8, 3.9, 
3.203(c) (1998).  Hence, the Board's focus herein addresses 
the issue of the veteran's entitlement to service connection 
for ischemic heart disease, to include arteriosclerotic heart 
disease, on a direct or presumptive basis.

The Board notes that service connection may be granted for a 
disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service incurrence will be presumed for 
certain diseases, including cardiovascular disease, when 
manifest to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In the case of a former POW, the law also provides 
that certain diseases, such as beriberi heart disease 
(including ischemic heart disease if there was localized 
edema during captivity), will be presumed to have been 
incurred in service if the disease is manifest to a 
compensable degree at any time after service.  38 C.F.R. § 
3.309(c).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of such service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991), 
38 C.F.R. § 3.304(d) (1998).  

The veteran filed a claim in 1990 for service connection for 
disabilities including beri beri and its complications.  The 
record includes a VA Form 10-0048, Former POW Medical 
History, dated May 1991.  The veteran reported he an 
inadequate daily diet during captivity, and that he incurred 
beriberi during captivity.  The form also requested that the 
claimant report whether he experienced certain symptoms or 
manifestations in service.  The veteran checked responses 
denying he had swelling of the legs and/or feet during 
captivity, swelling in the joints or swelling in the muscles.  
He did affirmatively respond to a number of other symptoms, 
such as impaired vision, boils, skin rashes, diarrhea and 
aches or pains in the muscles and/or joints.  

The veteran was diagnosed with arteriosclerotic heart disease 
during a January 1998 VA examination.  The RO denied service 
connection for ischemic heart disease, pointing out that it 
was not found in 1991, and specifically underscoring the 
veteran's negative responses on his questionnaire in 1991 as 
to whether he had swelling in the legs and feet during his 
captivity.  After the veteran disagreement with that 
determination, he was provided a statement of the case that 
again pointed out his statements of medical history in 1991.  
The veteran then filed a sworn deposition that he had 
experienced localized edema during his period of captivity.  
He further maintained that when he filled out his VA form 10-
0048 in "a friend completed 5-2-98" the full meaning was 
not explained to him and it.  

Since the appellant has submitted evidence that can be read 
for the proposition that his diagnosed arteriosclerotic heart 
disease is directly or presumptively related to service, this 
theory of entitlement is well grounded and must be addressed 
by the RO.  

Subsequent to the RO determination, the United States Court 
of Appeals for Veterans Claims (previously known as the 
United States Court of Veterans Appeals prior to March 1, 
1999, hereafter "the Court") has entered a potentially 
relevant determination in Arms v. West, 12 Vet. App. 188 
(1999).  That decision addressed the application of 
38 U.S.C.A. § 1154(b), which would appear to bear upon 
whether the veteran's sworn statement in 1998 is entitled to 
the presumption of credibility under 38 U.S.C.A. § 1154(b) on 
this record and, if so, whether it has been rebutted by 
"clear and convincing evidence" (more than a 
preponderance).  In this regard, the Board finds that further 
medical development is also warranted.

Accordingly, in order to assure that appellate review is 
fully informed, the appeal is REMANDED to the RO for the 
following:

1.  The RO should notify the appellant 
that he may submit additional evidence 
and argument in support of his claim, 
including statements from comrades, 
letters from camp, etc.

2.  Once the above-requested information 
has been ascertained, the appellant's 
claims folder should be made available to 
the same examiner who conducted the 
January 1998 VA examination, if 
available, or independently reviewed by 
an appropriately qualified physician to 
provide an opinion, based upon a review 
of the complete record, as to the degree 
of medical probability that the diagnosed 
arteriosclerotic heart disease is 
causally related to service, including 
the veteran's period as a POW.  In this 
regard, the examiner's attention is 
directed to the appellant's responses on 
his May 1991 VA Form 10-0048, as 
contrasted with his 1998 sworn statement 
as to having experienced localized edema 
with swelling of the feet and legs during 
captivity.  The examiner must 
specifically address whether the 
responses provided by the claimant on his 
May 1991 VA Form 10-0048 would, in fact, 
rule out the presence of localized edema 
in service.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided as to the two 
contradictory responses.

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the appellant's claim as submitted.  In 
this context, the RO should specifically 
rule as to whether the appellant's sworn 
affidavit in 1998 is entitled to the 
presumption of credibility under 
38 U.S.C.A. § 1154(b), and if so, whether 
that presumption is rebutted by clear and 
convincing evidence.  If the 
determinations remain unfavorable to the 
appellant in any way, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
appellant should be afforded the 
opportunity to respond thereto. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


